PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/107,079
Filing Date: 21 Aug 2018
Appellant(s): Shiner et al.



__________________
Jacob P. Beers
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 26 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Appellant argues on page 8 of the Brief, “With respect to independent Claims 1, 12, and 18, Johnson, Pederzolli, and Gaudette do not suggest assigning modules associated with network elements associated to locally perform different subsets for a distributed measurement, let alone to modules associated with channels that share a common path, as required in claims 1, 12, and 18.” The Appellant provides the following evidence, “However, while paragraph [0060] mentions that the modules are equipped with means for fault isolation, paragraph [0060] does not address how the fault isolation is performed. As such, paragraph [0060] of Johnson cannot be relied upon in rejecting the claims as asserted by the Examiner.” In response to Appellant's argument that the references fail to show certain features, it is noted that the features upon which Appellant relies (i.e., how the fault isolation is performed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Appellant quotes Johnson paragraph [0072] of Johnson et al., “follows the trail in question, reading all relevant analog and digital performance measurements on the selected channel and compare them to the expected values to detect unusual system events”, emphasizing “all”, and argues, “Nowhere in Johnson is it suggested that each controller EC is controlled to 
The Appellant argues on page 10 of the Brief, “Johnson does not suggest capturing different subsets of data from different modules that are associated with channels that share a common path.” The Examiner disagrees. Johnson teaches in FIG. 4A modules in nodes along the common path from OEO 110 to OEO 120 capture data based on a distributed framework.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHI K LI/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        19 March 2021

Conferees:
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637        

                                                                                                                                                                                                /KENNETH N VANDERPUYE/Supervisory Patent Examiner, Art Unit 2636                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.